Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

DETAILED ACTION
This is a Non-Final Action responsive to communications:  Applicant’s Request for Continued Examination (RCE) filed on 09/08/2020.  The RCE includes an Amendment to the Specification, an Amendment to the Claims, and Remarks.

In light of the Amendment to the Claims, independent claims 35, 44, 53, and 59 are newly amended.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 35-64 are currently pending in the application.  Claims 35, 44, 53, and 59 are independent claims.

The Amendment to the Specification has also been entered and made of record.  Unlike the prior Amendment to the Specification (see: Final Action, pp. 2-3), the current Amendment to the Specification properly complies with 37 CFR 1.173(b). 

The rejection of claims 35, 38-41, 44, 47-50, 53, 56, 57, 59, 62, and 63 (see: Final Action, pp. 4-10) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qian (U.S. Patent Publication No. 2007/0060060, published 03/15/2007) in view of Dick et al. (U.S. Patent No. withdrawn as necessitated by the Amendment to the Claims.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,605,607 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Objections
Claims 42, 43, 51, 52, 58, and 64 are objected to because of the following informalities.
Regarding claims 43, 52, 58, and 64, each of the claims recite the limitations “subframes” and “subframe.”  However, claims 37 and 42, for example, as well as the specification of the Tynderfeldt ‘607 patent recite said limitations as “sub-frames” and “sub-frame.”  Consistency in claim terminology for substantially similar limitations should be maintained (see: MPEP 
Similarly, claims 42 and 51 recite “Hybrid ARQ” protocol while related claims 43 and 52 recite “hybrid automatic repeat request (HARQ)” reports.  As noted above, consistency in claim terminology for substantially similar limitations should be maintained.  The Examiner suggests the limitation “Hybrid ARQ” in claims 43 and 52 be amended to say “hybrid automatic repeat request (HARQ)” (e.g., see: Tynderfeldt ‘607 patent, column 2, lines 54-61).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35, 38-41, 44, 47-50, 53, 56, 57, 59, 62, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qian (U.S. Patent Publication No. 2007/0060060, published 03/15/2007) in view of Teague (U.S. Patent Publication No. 2006/0083183, published 04/20/2006) in view of Dick et al. (U.S. Patent No. 7,158,802, published 01/02/2007).
-In regard to substantially similar independent claims 35 and 44, Qian teaches a method and apparatus implemented by/in a data receiving party (Fig. 1: 104: “Data Receiving Station”) for conveying feedback information from the data receiving party for data received from a data sending party (Fig. 1: 102: “Data Source Station”) in a wireless connection (Paragraph 3: “field of wireless communication systems”; Paragraph 15: “architecture and 
allocation information about a plurality of feedback resources available for conveying the feedback information (Paragraph 33: “in accordance with standardized protocols…Different assignments…established by convention”; Paragraph 53: “signaling information units…each SIU assigned to an identifiable space that is defined by any combination of frequency, code, or time position”);
selecting from the plurality of feedback resources available a feedback resource with which to convey the feedback information as a combination of explicit feedback information to be sent on the selected feedback resource and implicit feedback information indicated by selection of the feedback resource, the implicit feedback information indicating feedback information on the data received and being different from the explicit feedback information (Paragraph 34: “the data receiving station 104 determines acknowledgement status for each packet…creates one or more messages containing such acknowledgment”; Paragraphs 53-56: “a Majority signaling information unit is determined as the SIU having the most common value within the group…applicable to acknowledgement signaling, and includes On/Off signaling employing a reserved bit as a ‘majority channel index’ to indicate whether the majority of acknowledgement signals is ACK or NAK…is transmitted as a +1 symbol…no active symbol ACKs are transmitted, but rather the symbols are DTXed…active symbol -1 is transmitted for each of the minority of carriers”); and

While Qian teaches, as noted above and as previously discussed, indicating different explicit and implicit feedback information via the determination/selection/assignment and utilization of the Majority signaling information unit (MSIU), Qian does not specifically teach wherein selecting the MSIU conveys implicit feedback information on the data received different from the feedback information conveyed by the explicit feedback information and sending that feedback information to be conveyed.  In the related wireless communication art, Teague teaches a method/apparatus for providing a composite ACK which may be used to convey either an implicit NAK or an implicit ACK for a collection of assigned physical channels.  Specifically, Teague teaches sending a single composite ACK (e.g., explicit feedback information) for a single physical channel which further conveys NAKs (e.g., implicit feedback information) for three different physical channels (Teague: Paragraph 8: “efficiently transmitting signaling (e.g., ACKs/NAKs) in a communication system…for the available system resources (e.g., frequency subbands)”; Paragraphs 64-65: “third bit reduction scheme, a ‘composite’ ACK is sent…used to convey either an implicit NAK or an implicit ACK…single composite ACK may be sent for 
While Qian specifically teaches that the allocation information about that the plurality of feedback resources was established conventionally by standardized protocols, Qian does not explicitly teach wherein the data receiving party received said information from the data sending party via the wireless connection.  In the related wireless communication art, Dick teaches a method/apparatus for providing a highly reliable ACK/NACK signal in a return channel whereby 

-In regard to substantially similar dependent claims 38 and 47, Qian teaches wherein the data receiving party comprises a terminal and the data sending party comprises a network node (Paragraph 8: “between base stations (‘BSs’) or ‘Access Networks’ (‘ANs’) to mobile stations (‘MSs’) or “Access Terminals’ (‘ATs’)”; Paragraph 27: “serving station (also called base station…a served station (e.g., a mobile station”).

-In regard to substantially similar dependent claims 39, 48, 56, and 62, the modified Qian reference teaches wherein receiving/sending, via the wireless connection, allocation information about a plurality of feedback resources available comprises receiving/sending, via the wireless connection, said allocation information in a control message during cell selection (Dick: column 1, lines 16-21: “wireless communications”; column 2, lines 16-30 & 61-64: “base station (Node B) 12 and a plurality of user equipments (UEs)…serviced by the BS which can serve one or multiple cells…assigns each UE a pair of channelization codes…in a wireless network”; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the Qian reference to have incorporated the functionality of Dick regarding wirelessly receiving/sending allocation information via control message(s) during a cell selection for the same rationale described for the corresponding independent claims. 

-In regard to substantially similar dependent claims 40, 49, 57, and 63, the modified Qian reference teaches wherein receiving/sending, via the wireless connection, allocation information about a plurality of feedback resources available comprises receiving/sending, via the wireless connection, said allocation information based on which resources said received data is transmitted on from the network node (Paragraph 3: “relates to the field of wireless communication systems”; Paragraph 34: “A plurality of forward link carriers from the data source station 102…concurrently transmit packets to the data receiving station”; Paragraph 53: “groups of related signaling information units (SIUs) are compared, and a Majority signaling unit is determined as that SIU having the most common value within the group”; Fig. 1).

-In regard to substantially similar dependent claims 41 and 50, Qian teaches wherein a Time Division Duplex, TDD, or half duplex Frequency Division Duplex, FDD, transmission scheme is employed in a connection between said data sending and receiving parties (Paragraph 5: “applicable to wireless communications systems that multiplex signals using techniques of time division multiplexing (TDM), code division multiplexing (CDM), and frequency division multiplexing (FDM)”).

-In regard to substantially similar independent claims 53 and 59, Qian teaches a method and apparatus implemented by/in a network node (Fig. 1: 102: “Data Source Station”) for obtaining feedback information from a terminal (Fig. 1: 104: “Data Receiving Station”) for data transmitted to the terminal from the network node in a wireless connection (Paragraph 3: “field of wireless communication systems”; Paragraph 15: “architecture and protocol…enable a single RL feedback carrier to convey acknowledgement and DRC information for a multiplicity of FL carriers”; Paragraph 25: “carrier spectrum…modulated to convey a multitude of channels distinguished by different codes”; Paragraph 35: “the data source station 102 and the data receiving station 104 may include various modules to effect their respective operations”), the method/apparatus comprising:
allocation information to the terminal about a plurality of feedback resources available for conveying the feedback information (Paragraph 33: “in accordance with standardized protocols…Different assignments…established by convention”; Paragraph 34: “a plurality of forward link carriers from the data source station 102…concurrently transmit packets to the data receiving station”; Paragraph 53: “signaling information units…each SIU assigned to an identifiable space that is defined by any combination of frequency, code, or time position”);

detecting the feedback information for the transmitted data as a combination of the received explicit feedback information and implicit feedback information indicated by the selected feedback resource on which the explicit feedback information is detected, the implicit feedback information indicating feedback information on the data transmitted and being different from the explicit feedback information (Paragraph 53: “is transmitted…Aside from the extra Majority SIU, every other SIU having that value is gated off to ‘DTX’…absence of data in the space assigned to an SIU may be interpreted by the receiver as a value equal to that of the Majority SIU”; Paragraph 55: “no ambiguity because the data source station has sufficient information as to which signals are thus gated off”).
While Qian teaches, as noted above and as previously discussed, indicating different explicit and implicit feedback information via the determination/selection/assignment and utilization of the Majority signaling information unit (MSIU), Qian does not specifically teach wherein selecting the MSIU conveys implicit feedback information on the data transmitted 
While Qian specifically teaches that the allocation information about that the plurality of feedback resources was established conventionally by standardized protocols, Qian does not explicitly teach wherein the terminal was sent said information from the network node via the wireless connection.  In the related wireless communication art, Dick teaches a method/apparatus for providing a highly reliable ACK/NACK signal in a return channel whereby unique channelization code information is initially obtained by user equipment sent from a base station via a wireless connection (Dick: column 1, lines 16-21 & 59-column 2, line 30: “wireless communications…each UE can be assigned two (2) channelization codes…represents ACK…represent Nack…control information…can be modulated onto the selected channelization code…BS12, at step S1, assigns each UE a pair of channelization codes…differ from one another…store their assigned code pairs”; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the allocation information about that the plurality of feedback resources of Qian to have been sent to the terminal from the network node as shown by Dick, because Dick taught that said functionality provided an easy way for the network node to distinguish between ACK and NACK signals and thus provided a highly reliable signal in the return channel (Dick: column 1, lines 16-21: “providing a highly reliable…signal in the return channel”; column 1, lines 36-39: “signals, which are easily distinguished from one another by the network (Node B)”; column 2, lines 1-7: “probability of .

Allowable Subject Matter
Claims 36, 37, 42, 43, 45, 46, 51, 52, 54, 55, 58, 60, 61, and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, the objection to claims 42, 43, 51, 52, 58, and 64 must also be overcome.

Response to Arguments
Applicant’s arguments (see: Remarks, pp. 14-19) with respect to independent claims 35, 44, 53, and 59 have been considered but are moot in view of the new ground(s) of rejection.






Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees:


/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992